El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta es nna solicitad para que se expida un auto de cer-tiorari dirigido contra Pedro de Aldrey, juez de la Sección Primera de la Corte de Distrito de San Juan. La Porto Rico Leaf Tobacco Co. estableció el procedimiento sumario de la Ley Hipotecaria contra Amador Frías ante la Corte de Distrito de Guayama, pero como el juez de esa corte estaba inte-resado en el asunto, se trasladó el caso á la Corte de Distrito de -San Juan.
El día 18 de mayo de 1907, la corte de distrito dictó su deci-sión ú orden requiriendo al deudor para que hiciera efectiva la cantidad adeudada, según la hipoteca. El deudor fué debi-damente notificado, y más de treinta días después, ó sea el día 28 de septiembre de 1907, el peticionario pidió que se ordenara la venta de la finca, y si no se encontrase la finca hipotecada, ó si el producto de la venta fuese insuficiente para satisfacer la sentencia, que proceda entonces á recuperar el dinero sobre cualquier otra propiedad del demandado como en el caso de cualquier ejecución ordinaria. El juez dictó orden ó decisión á este efecto, disponiendo que fuera regis-trada como sentencia en la forma prescrita por la ley para la venta de bienes bajo ejecución. La orden de la corte de distrito es como sigue:
“Corte de Distrito del Distrito Judicial de San Juan, Puerto Pico. — Sección Ia. — Porto Rican Leaf Tobacco Co., demandante, v. Amador Frías y Silva, demandado. — Acción hipotecaria en cobro de pesos. Orden. Por cuanto, á esta corte y sección fué presentada por el demandante su demanda contra el demandado Amador Frías y Silva, formulándola, de acuerdo con los preceptos de la Ley Hipote-caria :
*236“Por cuanto, examinada aquella demanda y sus documentos, la Corte, por 'su orden de 18 de mayo de 1907, dispuso que el dicho demandado Amador Frías y Silva fuera requerido.de pago para satis-facer siete mil doscientos pesos por principal adeudado de su hipoteca, los intereses devengados por esa suma hasta el día último de abril anterior, que montan á 3,976 dollars, y los que se devenguen hasta ■el definitivo pago de dicha responsabilidad, y las costas causadas y que se causen, incluyendo en. ellas doscientos cincuenta pesos por to-dos los honorarios del abogado del demandante;
“Por cuanto, el día doce de julio del corriente año, fué requerido el deudor para pagar dichas responsabilidades y se le apercibió de procederse á la subasta de la finca hipotecada si no verificaba el pago dentro de los 30 días siguientes y que el acreedor recuperaría el im-porte total de las expresadas sumas, procediendo á la venta de la finca hipotecada;
“Por tanto, de conformidad con lo dispuesto en la Ley Hipoteca-ria vigente, y en la Ley de 9 de marzo de 1905, sobre sentencias y manera de satisfacerlas,
“Decido y Ordeno: Que el demandante en este caso recupere del demandado la cantidad de siete mil doscientos dollars, los intereses devengados por esa suma que montan, hasta el día último del pasado abril, á la suma de 3,976 dollars, los que'se devenguen hasta el defini-tivo pago al tipo convenido, las costas de esta ejecución, y doscientos cincuenta dollars por honorarios de abogado, expidiéndose al efecto una orden al Marshal del Distrito en que la propiedad hipotecada radique para satisfacer esta decisión, que se anotará como sentencia, en la forma prescrita por la ley, para la venta de propiedad bajo eje-cución; y si no se encontrase la finca hipotecada, ó si el resultado de su venta fuese insuficiente para satisfacer la totalidad de la sen-tencia, entonces el Marshal procederá á recuperar el resto del dinero ó remanente del importe de la sentencia sobre cualquiera otra propie-dad del demandado, como en el caso de cualquiera otra ejecución ■ordinaria.
“Dada en corte abierta el día diez de octubre de 1907. Pedro de Aldrey, Juez.”
La sentencia es como signe:
‘ ‘ Corte de Distrito del Distrito Judicial de San Juan, P. R. — Sec-ción Ia. — Porto Rican Leaf Tobacco Co., demandante, v. Amador Frías y Silva, demandado. — No. 1469. — Sobre acción hipotecaria en cobro de *237pesos. Sentencia. — El día 18 de mayo último se dictó por esta corte, en virtud de petición del demandante arriba expresado, presentada, con arreglo á la ley hipotecaria, una orden para que se requiriese de pago al demandado también expresado arriba, para que satisficiera al demandante 7,200 pesos por principal, los intereses devengados por esa suma basta el día ultimo de abril anterior que montan á 3.976 dollars, y los que se devenguen hasta el definitivo pago de dicha responsabilidad, más las costas causadas y que se causen, incluyendo en ellas doscientos cincuenta pesos por todos los honorarios del abogado del demandante.
“El día doce de julio último, fue requerido el deudor, de acuerdo con la orden de esta corte, y con el apercibimiento de procederse á la subasta de la finca hipotecada si no hacía el pago dentro de los treinta días á contar del requerimiento referido.
“Y la corte, de conformidad con los hechos expuestos, y con lo previsto en la Ley Hipotecaria y en la “Ley sobre la manera de satis-facer las sentencias,” ordena que el demandante en este caso recupere del demandado la cantidad de siete mil doscientos dollars, los intereses devengados por esa suma, que montan, hasta el mes de abril último, á la suma de tres mil novecientos setenta y seis dollars, los que se der venguen hasta el definitivo pago al tipo convenido, las costas de esta ejecución, y doscientos cincuenta dollars por honorarios de abogado. Y líbrese mandamiento • por el secretario al marshal, de conformidad con lo dispuesto en la referida “Ley sobre la manera de satisfacer las sentencias.” Pronunciada en corte abierta el día 10 de octubre de 1907, y registrada en la misma fecha. (Firmado) Pedro de Aldrey, Juez.”
Llama la atención de esta corte que el juez inferior en la misma fecha, 10 de octubre de 1907, haya dictado dos resolu-ciones sustancialmente idénticas, una, con el nombre de orden y otra, con el nombre de sentencia. No vemos la razón legal de la duplicidad de dichas resoluciones.
El ejecutante ante la corte inferior que es también peticio-nario en el procedimiento de certiorari impugna la acción de la corte al dictar y registrar una sentencia final cuando parece que el mismo pidió que se decretara una ejecución en la forma ordinaria, dando ocasión con semejante proceder á que se dictara una sentencia que sirviera de base á la ejecución soli-citada.
*238El peticionario alega ahora ante este tribunal que la acción de la corte de distrito, al dictar una sentencia definitiva le- lia demorado el procedimiento; pero el mismo es responsable en gran parte de esa dilación por haber pedido y obtenido una orden de ejecución de carácter general. Procederemos á exa-minar los derechos de un acreedor que siga el procedimiento sumario en lo que respecta á sentencia y ejecución, con arreglo á la ley vigente.
En el caso de Emilia Giménez et al. v. Julio Brenes y Aponte, hemos resuelto que el procedimiento especial de la Ley Hipotecaria no ha sido derogado por el Código de Enjui-ciamiento Civil, ni ha sido ninguna de sus disposiciones afec-tada por el mismo. También digimos en aquella opinión que la ley de de marzo 9 de 1905, referente á las sentencias y á la manera de satisfacerlas, fué el primer paso que dio la legisla-tura en el sentido de modificar el procedimiento de la Ley Hipotecaria. Consideremos esa ley.
Es verdad que el texto inglés de la ley de 9 de marzo de 1905 habla de decisión y sentencias pronunciadas en toda clase de acciones ó procedimientos especiales para el cobro de hipotecas, pero á la vez debemos reconocer que la última parte de dicho artículo relativa á que “si no se encontrase la finca hipotecada ó si el resultado de su venta fuese insufi-ciente para satisfacer la totalidad de la sentencia, entonces el marshal procederá á recuperar el resto del dinero ó rema-nente del importe de la sentencia sobre cualquiera otra pro-piedad del demandado como en el caso de cualquiera ejecución ordinaria,” debe limitarse al caso en que haya, habido un juicio en forma, declarando por sentencia la obligación de deber, y no hacerse extensivo al caso en que no haya habido verdadera sentencia previa la celebración del correspondiente juicio, como en el procedimiento sumarísimo establecido por la Ley Hipotecaria y su Reglamento.
La Legislatura no pudo haber tenido la intención de per-mitir que se embargaran y vendieran además de los bienes hipotecados, otros bienes del deudor, por virtud de úna ejecu-*239•ción, cuando no se le lia dado la oportunidad de ser oído en el procedimiento principal, y cuando el contrato hipotecario hecho entre él y su acreedor se refería únicamente á las fincas descritas en la hipoteca, y no á otra alguna. La ley de 9 de marzo de 1905, no puede considerarse aplicable al procedi-miento de la Ley Hipotecaria más que en aquella parte en que sus palabras y su espíritu puedan tener aplicación á cual-quiera otro procedimiento sumario. En otras palabras, la única parte de esa ley que tiene aplicación al procedimiento sumario es la que dispone que la propiedad debe ser vendida por el marshal. . El procedimiento conocido con el nombre de vía de apremio ha sido derogado, según se ha dicho en el caso de Brenes. t
Debemos dar efecto á la ley de 9 de marzo de 1905pero esa ley no ha dado el carácter de sentencia final á las deci-siones ó resoluciones de la corte en un procedimiento hipote-tecario en el sentido en que se usa esa frase en el Código de Enjuiciamiento Civil. No todas las resoluciones ó decisiones de un tribunal tienen el carácter de sentencia. Esto es por sí mismo evidente y se desprende además, de los términos de la sección 213 del Código de Enjuiciamiento Civil. • Esta sección, al hablar de las órdenes y sentencias que se consideran excep-cionadas por ministerio de la ley, enumera “una providencia ó decisión dada sobre una moción controvertida” ó una pro-videncia ó decisión contra la que pueda establecerse apela-ción, sin que esas decisiones sean reputadas sentencias. La misma sección trata también de sentencia definitiva y de otras providencias ó resoluciones distintas de las dos mencionadas.
Ahora bien, aunque la resolución de la corte en un proce-dimiento hipotecario resuelve necesariamente los derechos de las partes dentro de ese procedimiento especial, sin embargo, las resoluciones ó providencias que en el mismo se dicten no tienen el carácter de una sentencia general, por virtud de la cual pueda expedirse una orden de ejecución en términos generales. Así se desprende del artículo 168 del Re-glamento para la ejecución de la Ley Hipotecaria, el cual *240dispone que el procedimiento sumario se dirija tan sólo contra los bienes gravados con la hipoteca. En dicha ley no se en-cuentra disposición alguna que dé á estas resoluciones ó pro-videncias el carácter de sentencias, y estamos de acuerdo con el abogado del peticionario en que la palabra “decisión,” usada en la ley de 9 de marzo de 1905", tiene aplicación á la Ley Hipotecaria, mas no la palabra “sentencia.” También esta-mos de acuerdo con él en que la orden requiriendo de pago, y no la orden de venta, es la que tiene el carácter de resolución final.
Pasemos á considerar ahora los recursos que tienen las-partes después de dictada la orden y sentencia por el tribunal inferior. Creemos que como el tribunal ha dado á estos procedimientos mayor amplitud de la que permite el procedi-miento sumario, el deudor hubiera podido perfectamente esta-blecer algún recurso, que no discutimos cuál sea, contra esa sentencia. Pudiera surgir alguna duda con respecto á si el acreedor ha sido perjudicado por tal sentencia á pesar de haber obtenido una orden de ejecución de carácter tan general, que da al contrato hipotecario un efecto que nunca tuvieron en su mente las partes. Si por consiguiente, hubiera sido el deudor el que hubiera presentado esta petición, no habríamos de pen-sar para declarar la sentencia nula y sin ningún valor.
Sin embargo, al acreedor se le ha demorado en su ejecu-ción, y aunque en cierto modo se debe á su propia falta el que se encuentre en esta situación, creemos, no obstante, que los intereses de las partes quedan mejor guardados si ejercemos nuestra jurisdicción en materia de certiorari. Es verdad que el certiorari no procede ordinariamente en los casos en que exista la apelación y así lo hemos resuelto en varios casos. (Ex parte Arpin, 2 Dec. de P. R., p. 360; Delgado v. Cabassa, 2 Dec. de P. R., p. 463; Giménez v. La Corte de Distrito, 2 Dec. de P. R., p. 635.) Pero el principio que sientan estas deci-ciones es que el 'mismo resultado podría obtenerse regular, adecuada y rápidamente en el curso de una apelación. Este *241es el principio qne el tribunal ha sostenido y continuará sos-teniendo. Por lo qne á este caso se refiere, no es la apelación, si procede, el recurso adecuado y rápido.
Sin embargo, cualquiera que' sea la interpretación que se dé á esas resoluciones, la cuestión presentada en el caso de autos está claramente comprendida dentro.de los fines de la misma ley de certiorari que prescribe que se expedirá el auto ó procederá .el recurso en los casos en que el procedimiento no estuviese ajustado á la ley. La corte inferior no ha estado justificada al proceder en la forma en que lo hizo.
. Las resoluciones que con el nombre de orden y sentencia dictó la corte inferior en 10 de octubre de 1907, deben esti-marse nulas .en cuanto hace extensivos los efectos de la ejecu-ción á otros bienes del deudor que no sean los hipotecados y en cuanto se ha dispuesto que se registre dicha orden como sentencia cuando no tiene semejante carácter y el juez ha debido limitarse á ordenar la subasta de los bienes hipote-cados, expidiendo la correspondiente orden al marshal.

Resuelto de conformidad.

Jueces concurrentes: Sres. Hernández y Figueras.
Jueces disidentes: Sres. Presidente Quiñones y Asociado, MacLeary.